Exhibit 10-14-2
GANNETT CO., INC.
Amendment to Gracia C. Martore
Employment Agreement
Pursuant to Section 18 of the Employment Agreement between Gannett Co., Inc. and
Gracia C. Martore, dated February 27, 2007 (the “Agreement”), the parties hereby
amend the Agreement as of December 24, 2010, as follows:
1. Section 5(c) is amended by deleting the last two sentences in that section
and substituting the following in its place:
The cash payment described in clause (c)(1) shall be made in a lump sum subject
to the condition that a valid release agreement (in the form attached hereto as
Exhibit B) with respect to claims which Martore or her estate or beneficiaries
may have arising out of Martore’s employment (the “Release”) is executed by
Martore’s estate or beneficiaries and such Release must be effective and
non-revocable. The lump sum payment shall be made to Martore’s estate on the
sixty-fifth (65th) day after the date of Martore’s death; provided that such
Release must become effective and non-revocable by the sixty-fifth (65th) day
after the date of Martore’s death and no payment is required if the Release does
not become effective and non-revocable by the sixty-fifth (65th) day after the
date of Martore’s death.
2. The first sentence of Section 5(d) is amended by replacing “as of the date
her employment terminates (the “Termination Date”)” with “as of the date of her
separation from service within the meaning of Code Section 409A (the
“Termination Date”)”.
3. Section 5(d) is amended by deleting the last sentence in that section and
substituting the following in its place:
The lump sum payment shall be made on the thirtieth (30th) day after the
Termination Date (the thirtieth (30th) day after Martore’s Termination Date is
hereinafter referred to as the “Payment Date”); provided that such Release must
become effective and non-revocable before the Payment Date and no payment is
required if the Release does not become effective and non-revocable before the
Payment Date.
4. The second sentence of Section 7 is amended by replacing each occurrence of
“within 65 days after Martore’s Termination Date” with “before the Payment
Date”.
5. The first sentence of Section 7(d) is amended by replacing “provided that if
the Release does become effective and non-revocable within 65 days after
Martore’s Termination Date” with “provided that if the Release does not become
effective and non-revocable before the Payment Date”.

 

 



--------------------------------------------------------------------------------



 



6. Section 20 is amended by adding the following sentence to the end of that
section:
Any reference in this Agreement to “ceases employment”, “terminates employment”,
“employment terminates”, or similar phrase shall have the same meaning as
“separation from service” within the meaning of Code Section 409A.
7. The following new Exhibit B shall be added as an exhibit at the end of the
Agreement.

 

- 2 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first set forth above.

            GANNETT CO., INC.
      By:   /s/ Roxanne V. Horning         Roxanne V. Horning        Senior
V.P./Human Resources            By:   /s/ Gracia C. Martore         Gracia C.
Martore   

 

- 3 -